Reasons for Allowance 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to discloses a message generator on a sender device that generates a message for transmission to a recipient device, a status module on the sender device that determines, via directly querying the recipient device, whether the recipient device for the message is available or unavailable to receive the message from the sender device that generated the message, a message module on the sender device that sends the message to an intermediate device for storage until the recipient device is available to retrieve the message from the intermediate device in response to determining that the recipient device is unavailable to receive the message from the sender device at a time when the message is being transmitted from the sender
device to the recipient device, and a notification module on the sender device that sends a notification to the recipient device that the message generated by the sender device is available for retrieval from the intermediate device in response to the message module sending the message to the intermediate device, wherein the sender device, the intermediate device, and the recipient device are different devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452